6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered. 
Response to Amendment
The amendment filed 20 July 2022 has been entered.  
Additional grounds for Claim Objections have been provided in the present Office action.
Additional grounds for 35 USC 112(b) rejections have been provided in the present Office action.
Applicant’s arguments, see pages 6-8, filed 20 July 2022, have been fully considered.  However, previously identified references teach the present limitations in the claims.  Therefore, the grounds of rejection under 35 USC 103 still stand.  
Status of the Claims
In the amendment dated 20 July 2022, the status of the claims is as follows: Claims 1 and 13-14 have been amended.
Claims 1-20 are pending.
Claim Objections
Claims 8 and 13 are objected to because of the following informalities:  
In claim 8, recommend changing “The claim element s claimed…” to “The claim element as claimed…”  
In claim 13, recommend changing “workpiece” (last word of the claim)” to “workpieces,” which would be consistent with terminology used in the rest of the claim, e.g., “workpieces” is used in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4, and 13-16 use the verb structure “can be introduced” (line 10 of claim 1, line 11 of claim 13, lines 3-4 of claim 14, line 4 of claim 15, and lines 13/16 of claim 16) as well as “can be at least partially introduced” (claim 3) and “can be guided” (claim 4).  It is unclear how the limitations that follow these verb structures affect the scope of the claims.  For example, in claim 1, the questionable limitation is “…a gas nozzle of a welding device can be introduced into the housing and into the sleeve…”  Does claim 1 require (a) a gas nozzle of a welding device introduced into the housing and into the sleeve, (b) a gas nozzle of a welding device, or (c) a gas nozzle of a welding device configured to (or adapted to) be introduced into the housing and the sleeve?  Recommend that the Applicant make clear how these “can be” limitations affect the scope of the claims by, respectively, (a) positively stating the limitation, (b) eliminating the limitation, or (c) using “adapted to” to connote a functional limitation (consistent with terminology used elsewhere in the claims).  For the purpose of the examination, the claims will be interpreted most broadly as (b), i.e., that the “can be” claim limitations can be in the claims but are not required to be in the claims.
Claims 2 and 5-12 are rejected based on their dependency to claim 1.  Claims 17-20 are rejected based on their dependency to claims 13 and 16.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (JP H05-57451-A, referencing the foreign version for drawings and provided English translation for written disclosure, hereinafter Nohara ‘451) in view of Nohara (JP H05-169262-A, referencing the foreign version for drawings and provided English translation for written disclosure, hereinafter Nohara ‘262).
Regarding claim 1, Nohara ‘451 teaches a clamping element (“FIG. 3 is a front view showing a state in which a nozzle in the present embodiment receives an impact force in an axial direction,” page 4; a nozzle that receives/imparts an impact force is construed as being a “clamping element”) for welding workpieces (“a workpiece 3 to be welded,” page 2), the clamping element comprising: 
a housing (flange 1c and cylindrical portion 1a, fig. 3); 
a pressure piece (bottom portion of nozzle 2A, fig. 3) arranged so as to be movable relative to the housing (in figs. 1-3, the nozzle 2A compresses such that bottom pressure piece moves in relation to the flange 1c and cylindrical portion 1a), wherein said pressure piece is adapted for direct facing contact with the welding workpieces (as shown in fig. 3, the nozzle 2A can be adapted to directly face the workpiece 3); 
a spring (spring 4, fig. 3), wherein the pressure piece (bottom of nozzle 2A, fig. 3) is supported at least indirectly on the housing (flange 1c and cylindrical portion 1a, fig. 3) by the spring (“the nozzle 2A is pushed in the direction of the welding torch 1 against the urging force of the spring 4, and then the cylindrical portion 1a,” page 3; the translation of force from the bottom of the nozzle 2A to the flange 1c and cylindrical portion 1a is construed such that the applied force indirect supports the nozzle 2A); and 
a sleeve (cylindrical portion 2a, fig. 3), wherein the spring is arranged in a radial direction between the housing and the sleeve (spring 4 is between portion 2a and cylindrical portion 1a, fig. 3), and a nozzle (welding torch 1, fig. 4) of a welding device can be introduced into the housing and into the sleeve (“the cylindrical portion being fitted to the outer periphery of the cylindrical portion at the tip of the welding torch,” page 2; construed such that the tip of the welding torch extends into the cylindrical portions 1a and 2a; fig. 3 shows a dotted line where the tip of the torch extends downward through both cylindrical portions 1a and 2a).
Nohara ‘451, figs. 1-4

    PNG
    media_image1.png
    631
    1405
    media_image1.png
    Greyscale

Nohara ‘451 does not explicitly disclose a clamping device; a gas nozzle; wherein the clamping element is adapted to be mounted in the clamping device for clamping the welding workpieces.
However, in the same field of endeavor of arc spot welding, Nohara ‘262 teaches a clamping device (jig main body 7, fig. 1); a gas nozzle (nozzle 4A, fig. 3; numeral B shows the flow of shield gas); wherein the clamping element (nozzle 6, fig. 1c) is adapted to be mounted in the clamping device (jig main body 7, fig. 1) for clamping the welding workpieces (fig. 1b shows the jig 7 clamping plate materials 1 and 2).
Nohara ‘262, figs. 1-4

    PNG
    media_image2.png
    719
    919
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include, a positioning jig and a Gas Metal Arc Welding (GMAW) nozzle, in view of the teachings of Nohara ‘262, by using the GMAW nozzle, as taught by Nohara ‘262, in lieu of the weld torch 1, as taught by Nohara ‘451, and by using the step portions 7b of the jig 7, as taught by Nohara ‘262, for positioning the arc spot welding nozzles 2A, as taught by Nohara ‘451, in order to use a positioning jig so that the nozzle can be positioned while maintaining the required distance from the welding surface for the advantage of preventing spatter from adhering to the inner surface of the nozzle due to the shielding property from the flow of the shield gas, which reduces welding defects due to the prevention of spatter (Nohara ‘262, paras 0006 and 0023-0024).
Regarding claim 2, Nohara ‘451 teaches wherein the pressure piece is annular (cylindrical portion 2a connects to the bottom portion of the nozzle 2A, fig. 3; construed such that all of nozzle 2A is cylindrical).
Regarding claim 3, Nohara ‘451 teaches wherein the gas nozzle can be at least partially introduced into the pressure piece (in fig. 3, the dotted line of the welding torch 1 extends partially into the bottom of the nozzle 2A).
Regarding claim 4, Nohara ‘451 teaches the invention as described above as well as a pressure piece (bottom of nozzle 2A, fig. 3) but does not explicitly disclose wherein a welding wire can be guided through the pressure piece.
However, in the same field of endeavor of arc spot welding, Nohara  ‘262 teaches wherein a welding wire (wire 3, fig 3) can be guided through the pressure piece (nozzle 4A, fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include a wire 3, in view of the teachings of Nohara ‘262, by using a wire feed type arc spot welding method, as taught by Nohara ‘262, in lieu of the generic arc spot welding method, as taught by Nohara ‘451, in order to melt the wire, such that the weld material from the wire fills a hole in the workpieces joining the plate materials together (Nohara ‘262, para 0002).
Regarding claim 5, Nohara ‘451 teaches wherein the spring biases the pressure piece in the direction of a longitudinal axis (fig. 1; longitudinal axis is construed as being a vertical axis).
Regarding claim 6, Nohara ‘451 teaches wherein the pressure piece (bottom of nozzle 2A, figs. 1-3) is displaceable relative to the housing (cylindrical portion 1a, figs. 1-3) along a longitudinal axis (as shown in figs. 1-3).
Regarding claim 10, Nohara ‘451 teaches wherein the sleeve (cylindrical portion 2b, fig. 3) is connected to the pressure piece (bottom of nozzle 2A, fig. 3; connected as shown in fig. 3).
Regarding claim 12, Nohara ‘451 teaches wherein the spring (spring 4, fig. 3) is protected from welding spatter by the sleeve (cylindrical portion 2b, fig. 3; “spring interposed between the flange of the welding torch and the nozzle,” page 3; construed such that the cylindrical portion of the outer nozzle would protect the spring from any spatter caused by the weld of the workpiece 3).
Regarding claim 13, Nohara ‘451 teaches the at least one clamping element (“FIG. 3 is a front view showing a state in which a nozzle in the present embodiment receives an impact force in an axial direction,” page 4; a nozzle that receives/imparts an impact force is construed as being a “clamping element”) comprises: 
a housing (flange 1c and cylindrical portion 1a, fig. 3); 
a pressure piece (bottom portion of nozzle 2A, fig. 3) arranged so as to be movable relative to the housing (in figs. 1-3, the nozzle 2A compresses such that bottom pressure piece moves in relation to the flange 1c and cylindrical portion 1a), wherein said pressure piece is adapted for direct facing contact with the welding workpieces (as shown in fig. 3, the nozzle 2A can be adapted to directly face the workpiece 3); 
a spring (spring 4, fig. 3), wherein the pressure piece (bottom of nozzle 2A, fig. 3) is supported at least indirectly on the housing (flange 1c and cylindrical portion 1a, fig. 3) by the spring (“the nozzle 2A is pushed in the direction of the welding torch 1 against the urging force of the spring 4, and then the cylindrical portion 1a,” page 3; the translation of force from the bottom of the nozzle 2A to the flange 1c and cylindrical portion 1a is construed such that the applied force indirect supports the nozzle 2A); 
a sleeve (cylindrical portion 2a, fig. 3), wherein the spring is arranged in a radial direction between the housing and the sleeve (spring 4 is between portion 2a and cylindrical portion 1a, fig. 3), and a nozzle (welding torch 1, fig. 4) of a welding device can be introduced into the housing and into the sleeve (“the cylindrical portion being fitted to the outer periphery of the cylindrical portion at the tip of the welding torch,” page 2; construed such that the tip of the welding torch extends into the cylindrical portions 1a and 2a; fig. 3 shows a dotted line where the tip of the torch extends downward through both cylindrical portions 1a and 2a).
Nohara ‘451 does not explicitly disclose a clamping device for welding workpieces, the clamping device comprising at least one clamping element; a gas nozzle; wherein the at least one clamping element is adapted to be mounted in the clamping device for clamping the welding workpiece.
However, in the same field of endeavor of arc spot welding, Nohara ‘262 teaches a clamping device (jig main body 7, fig. 1) for welding workpieces (“the workpieces are the plate materials 1 and 2 in which two sheets are welded,” para 0023), the clamping device (jig 7, fig. 1a) comprising at least one clamping element (nozzle 6 in nozzle positioning step portion 7b, fig. 1c); a gas nozzle (nozzle 4A, fig. 3; numeral B shows the flow of shield gas); wherein the clamping element (nozzle 6, fig. 1c) is adapted to be mounted in the clamping device (jig main body 7, fig. 1) for clamping the welding workpiece (fig. 1b shows the jig 7 clamping plate materials 1 and 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include, a positioning jig and a Gas Metal Arc Welding (GMAW) nozzle, in view of the teachings of Nohara ‘262, by using the GMAW nozzle, as taught by Nohara ‘262, in lieu of the weld torch 1, as taught by Nohara ‘451, and by using the step portions 7b of the nozzle jig 7, as taught by Nohara ‘262, for positioning the arc spot welding nozzles 2A, as taught by Nohara ‘451, in order to use a positioning jig so that the nozzle can be positioned while maintaining the required distance from the welding surface for the advantage of preventing spatter from adhering to the inner surface of the nozzle due to the shielding property from the flow of the shield gas, which reduces welding defects due to the prevention of spatter (Nohara ‘262, paras 0006 and 0023-0024).
Regarding claim 14, Nohara ‘451 teaches a clamping element (“FIG. 3 is a front view showing a state in which a nozzle in the present embodiment receives an impact force in an axial direction,” page 4; a nozzle that receives/imparts an impact force is construed as being a “clamping element”) has a housing (flange 1c and cylindrical portion 1a, fig. 3) and a pressure piece (bottom portion of nozzle 2A, fig. 3) which is arranged so as to be movable relative to the housing (in figs. 1-3, the nozzle 2A compresses such that bottom pressure piece moves in relation to the flange 1c and cylindrical portion 1a), wherein a nozzle (welding torch 1, fig. 4) of a welding device can be introduced into the housing (“the cylindrical portion being fitted to the outer periphery of the cylindrical portion at the tip of the welding torch,” page 2; construed such that the tip of the welding torch extends into the cylindrical portions 1a and 2a; fig. 3 shows a dotted line where the tip of the torch extends downward through both cylindrical portions 1a and 2a); 
wherein said pressure piece (bottom portion of nozzle 2A, fig. 3) is adapted for direct facing contact with the welding workpieces (as shown in fig. 3, the nozzle 2A can be adapted to directly face the workpiece 3).
Nohara ‘451 does not explicitly disclose a clamping device for welding workpieces, a gas nozzle; wherein the clamping element is adapted to be mounted in the clamping device for clamping the welding workpieces.
However, in the same field of endeavor of arc spot welding, Nohara ‘262 teaches a clamping device (jig main body 7, fig. 1) for welding workpieces (“the workpieces are the plate materials 1 and 2 in which two sheets are welded,” para 0023), a gas nozzle (nozzle 4A, fig. 3; numeral B shows the flow of shield gas); wherein the clamping element (nozzle 6, fig. 1c) is adapted to be mounted in the clamping device (jig main body 7, fig. 1) for clamping the welding workpieces (fig. 1b shows the jig 7 clamping plate materials 1 and 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include, a positioning jig and a Gas Metal Arc Welding (GMAW) nozzle, in view of the teachings of Nohara ‘262, by using the GMAW nozzle, as taught by Nohara ‘262, in lieu of the weld torch 1, as taught by Nohara ‘451, and by using the step portions 7b of the nozzle jig 7, as taught by Nohara ‘262, for positioning the arc spot welding nozzles 2A, as taught by Nohara ‘451, in order to use a positioning jig so that the nozzle can be positioned while maintaining the required distance from the welding surface for the advantage of preventing spatter from adhering to the inner surface of the nozzle due to the shielding property from the flow of the shield gas, which reduces welding defects due to the prevention of spatter (Nohara ‘262, paras 0006 and 0023-0024).
Regarding claim 15, Nohara ‘451 teaches the invention as described above but does not explicitly disclose further comprises a clamping element receptacle for receiving the clamping element and a plurality of additional clamping elements, wherein each clamping element is arranged in a region of a welding point to be produced, and wherein said gas nozzle can be introduced temporally in succession into individual ones of the clamping elements.
However, in the same field of endeavor of gas metal arc welding, Nohara ‘262 teaches further comprises a clamping element receptacle (top plate of positioning jig 7, figs 1(a) to 1(c)) for receiving the clamping element and a plurality of additional clamping elements (relying on Nohara ‘451 for the clamping elements, which would be placed as shown by the nozzle 6 in fig. 1(c); although Nohara ‘451 teaches a singular torch with a nozzle, the examiner is construing this functional limitation such that it would be obvious to insert multiple torches of those taught by Nohara ‘451 into the positioning jig taught by Nohara ‘262), wherein each clamping element is arranged in a region of a welding point to be produced (hole 1a, figs. 1(b) and 1(c)), and wherein said gas nozzle (nozzle 6, fig. 1(c)) can be introduced temporally in succession into individual ones of the clamping elements (“The present invention is suitable for use in positioning an arc spot welding nozzle at an appropriate position when manually performing arc spot welding on two materials to be welded such as plates,” para 0001; in Nohara ‘262, Nohara’s teaching of using a single nozzle to fit into the nozzle positioning portions 7b shown in fig. 1(a) is construed as meeting the functional limitation for a single gas nozzle that is able to temporally fit into the clamping elements within the scope of this apparatus claim).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include, a positioning jig, in view of the teachings of Nohara ‘262, by using the step portions 7b of the nozzle jig 7, as taught by Nohara ‘262, for positioning the arc spot welding nozzles 2A, as taught by Nohara ‘451, in order to use a positioning jig so that the nozzle can be positioned while maintaining the required distance from the welding surface for the advantage of preventing spatter from adhering to the inner surface of the nozzle (Nohara ‘262, paras 0006 and 0024).
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (JP H05-57451-A, referencing the foreign version for drawings and provided English translation for written disclosure, hereinafter Nohara ‘451) in view of Nohara (JP H05-169262-A, referencing the foreign version for drawings and provided English translation for written disclosure, hereinafter Nohara ‘262) as applied to claims 1 and 6 above and further in view of Bowers (US-3015022-A).
Regarding claim 7, Nohara ‘451 teaches the invention as described above but does not explicitly disclose wherein the pressure piece is tiltable with respect to the longitudinal axis.
However, in the same field of endeavor of arc spot welding, Bowers teaches wherein the pressure piece (hood 22, fig. 5) is tiltable with respect to the longitudinal axis (construed as the axis of the chuck 17; in fig. 5, the electrode is tilted; “FIG. 5 is a partial vertical section similar to FIG. 1 but showing the parts at an angularly shifted section,” column 2, lines 5-6).
Bowers, figs. 1 and 5

    PNG
    media_image3.png
    560
    336
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    401
    272
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include, angularly shifting the chuck, as taught by Bowers, by using a chuck 17 holding an electrode, as taught by Bowers, in the weld torch 1, as taught by Nohara ‘451, such that when the chuck is shifted, the electrode is gripped, because by using a spring, the chuck can be adjusted to any position to clamp or release the electrode, for the advantages of exactly placing the arc produced from the electrode during the weld period or for replacing the electrode by releasing the chuck (Bowers, column 1, lines 32-44 and column 2, lines 34-40; Bowers teaches “consumable electrodes,” column 1, lines 16-17).
Regarding claim 8, Nohara ‘451 teaches the invention as described above but does not explicitly disclose wherein the pressure piece is tiltable with respect to the housing.
However, in the same field of endeavor of arc spot welding, Bowers teaches wherein the pressure piece (hood 22, fig. 5) is tiltable with respect to the housing (construed as the chuck 17; in fig. 5, the electrode 21 is tilted; in fig. 4, the electrode 21 is gripped by the chuck 17; “FIG. 5 is a partial vertical section similar to FIG. 1 but showing the parts at an angularly shifted section,” column 2, lines 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include, angularly shifting the chuck, as taught by Bowers, by using a chuck 17 holding an electrode, as taught by Bowers, in the weld torch 1, as taught by Nohara ‘451, such that when the chuck is shifted, the electrode is gripped, because by using a spring, the chuck can be adjusted to any position to clamp or release the electrode, for the advantages of exactly placing the arc produced from the electrode during the weld period or for replacing the electrode by releasing the chuck (Bowers, column 1, lines 32-44 and column 2, lines 34-40; Bowers teaches “consumable electrodes,” column 1, lines 16-17).
	Regarding claim 9, Nohara ‘451 teaches wherein the pressure piece (bottom of nozzle 2A, fig. 3) has at least one hole (at the bottom, in the middle, Nohara ‘451 shows a hole).  Nohara ‘451 does not explicitly disclose at least one hole for an outflow of gas.
	However, in the same field of endeavor of arc spot welding, Bowers teaches at least one hole (end grooves 24, fig. 5) for an outflow of gas (“provided with end grooves 24 for the restricted outflow of protective gas,” column 2, lines 63-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include, an outflow of gas, as taught by Bowers, through the hole at the bottom of the nozzle 2A, as taught by Nohara ‘451, in order to provide adequate escape of the gas, such that the gas flow is relatively slow to avoid too rapid of a discharge of ionized gas but is sufficiently rapid to fully protect the weld zone and prevent the entry of air (Bowers, column 2, lines 62-70 and column 3, lines 30-32).
Regarding claim 11, Nohara ‘451 teaches the invention as described above but does not explicitly disclose wherein the pressure piece is screwed to the sleeve.
However, in the same field of endeavor of arc spot welding, Bowers teaches wherein the pressure piece (hood 22, fig. 1) is screwed to the sleeve (lower portion of the holder 16, fig. 1; “a hood or nozzle 22 is secured around the lower end of the electrode. It is shown as being threaded on the lower portion 16 of the holder,” column 2, lines 41-43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include, using a hood 22 and band 23 that screwed onto a lower portion of the holder 16, as taught by Bowers, by using the hood 22 and band 23, as taught by Bowers, in lieu of the bottom of the nozzle 2A, as taught by Nohara ‘451, because when the hood 22 is used without the band, the maximum electrode life is limited to approximately 100 welds, but by using a metallic band in the hood, the electrode life extends to 5,000-10,000 welds (Bowers, column 3, lines 39-48; Bowers teaches “consumable electrodes,” column 1, lines 16-17).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (JP H05-57451-A, referencing the foreign version for drawings and provided English translation for written disclosure, hereinafter Nohara ‘451) in view of Nohara (JP H05-169262-A, referencing the foreign version for drawings and provided English translation for written disclosure, hereinafter Nohara ‘262) as applied to claim 13 above, and further in view of Omote et al. (JP 2010-149145-A, referencing the foreign version for drawings and provided English translation for written disclosure).
Regarding claim 16, Nohara ‘451 teaches the invention as described above and further comprising: 
the at least one additional clamping element (“FIG. 3 is a front view showing a state in which a nozzle in the present embodiment receives an impact force in an axial direction,” page 4; a nozzle that receives/imparts an impact force is construed as being a “clamping element”) comprising an additional housing (flange 1c and cylindrical portion 1a, fig. 3); 
an additional pressure piece (bottom portion of nozzle 2A, fig. 3) arranged so as to be movable relative to the additional housing (in figs. 1-3, the nozzle 2A compresses such that bottom pressure piece moves in relation to the flange 1c and cylindrical portion 1a); 
an additional spring (spring 4, fig. 3), 
wherein the additional pressure piece is supported at least indirectly on the additional housing by the additional spring and an additional sleeve (“the nozzle 2A is pushed in the direction of the welding torch 1 against the urging force of the spring 4, and then the cylindrical portion 1a,” page 3; the translation of force from the bottom of the nozzle 2A to the flange 1c and cylindrical portion 1a is construed such that the applied force indirect supports the nozzle 2A) and said nozzle (welding torch 1, fig. 4) of the welding device can be introduced into the additional housing and into the additional sleeve (not explicitly disclosed by Nohara ‘451; however this “can be” is not given any patentable weight, referencing the above 35 USC 112(b) rejection), 
wherein the additional spring is arranged in a radial direction between the additional housing and the additional sleeve (spring 4 is between portion 2a and cylindrical portion 1a, fig. 3).
Nohara ‘451 does not explicitly disclose at least one additional clamping element to provide a plurality of clamping elements, and said gas nozzle, and a clamping element receptacle for receiving the plurality of clamping elements, wherein each of the plurality of clamping elements is arranged in a region of a welding point to be produced, and wherein said gas nozzle can be introduced temporally in succession into individual ones of the plurality of clamping elements.
However, in the same field of endeavor of gas metal arc welding, Nohara ‘262 said gas nozzle (nozzle 4A, fig. 3; numeral B shows the flow of shield gas) and a clamping element receptacle (top plate of positioning jig 7, figs 1(a) to 1(c)) for receiving the clamping element and a plurality of additional clamping elements (relying on Nohara ‘451 for the clamping elements, which would be placed as shown by the nozzle 6 in fig. 1(c); although Nohara ‘451 teaches a singular torch with a nozzle, the examiner is construing this functional limitation such that it would be obvious to insert multiple torches of those taught by Nohara ‘451 into the positioning jig taught by Nohara ‘262), wherein each clamping element is arranged in a region of a welding point to be produced (hole 1a, figs. 1(b) and 1(c)), and wherein said gas nozzle (nozzle 6, fig. 1(c)) can be introduced temporally in succession into individual ones of the clamping elements (“The present invention is suitable for use in positioning an arc spot welding nozzle at an appropriate position when manually performing arc spot welding on two materials to be welded such as plates,” para 0001; in Nohara ‘262, Nohara’s teaching of using a single nozzle to fit into the nozzle positioning portions 7b shown in fig. 1(a) is construed as meeting the functional limitation for a single gas nozzle that is able to temporally fit into the clamping elements within the scope of this apparatus claim).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include, a positioning jig and a Gas Metal Arc Welding (GMAW) nozzle, in view of the teachings of Nohara ‘262, by using the GMAW nozzle, as taught by Nohara ‘262, in lieu of the weld torch 1, as taught by Nohara ‘451, and by using the step portions 7b of the nozzle jig 7, as taught by Nohara ‘262, for positioning the arc spot welding nozzles 2A, as taught by Nohara ‘451, in order to use a positioning jig so that the nozzle can be positioned while maintaining the required distance from the welding surface for the advantage of preventing spatter from adhering to the inner surface of the nozzle due to the shielding property from the flow of the shield gas, which reduces welding defects due to the prevention of spatter (Nohara ‘262, paras 0006 and 0023-0024).
Nohara ‘451/ Nohara ‘262 do not explicitly disclose at least one additional clamping element to provide a plurality of clamping elements.
However, in the same field of endeavor of gas arc welding, Omote teaches at least one additional clamping element (construed as the nozzle 9 and the contact tip 6A, fig. 13(b)) to provide a plurality of clamping elements (multiple nozzles are shown on the chuck portion 13 in fig. 14 and described middle of page 2).
Omote, figs. 13 and 14

    PNG
    media_image5.png
    806
    372
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    488
    484
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include, multiple nozzles and contact tips, in view of the teachings of Omote, for the advantage of using a plurality of nozzle tips, which would be easier to maintain than a single nozzle tip such that the nozzle tips could be exchanged to remove any waste or impurities adhering to the welding torch (Omote, middle of page 3).
Regarding claim 17, Nohara ‘451 teaches wherein the pressure piece is annular (cylindrical portion 2a connects to the bottom portion of the nozzle 2A, fig. 3; construed such that all of nozzle 2A is cylindrical); the gas nozzle is at least partially introduced into the pressure piece (in fig. 3, the dotted line of the welding torch 1 extends partially into the bottom of the nozzle 2A).  Nohara ‘451 does not explicitly disclose wherein a welding wire can be guided through the pressure piece.
However, in the same field of endeavor of arc spot welding, Nohara ‘262 teaches wherein a welding wire (wire 3, fig 3) can be guided through the pressure piece (nozzle 4A, fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include a wire 3, in view of the teachings of Nohara ‘262, by using a wire feed type arc spot welding method, as taught by Nohara ‘262, in lieu of the generic arc spot welding method, as taught by Nohara ‘451, in order to melt the wire, such that the weld material from the wire fills a hole in the workpieces joining the plate materials together (Nohara ‘262, para 0002).
Regarding claim 18, Nohara ‘451 teaches wherein: the spring biases the pressure piece in the direction of a longitudinal axis (fig. 1; longitudinal axis is construed as being a vertical axis); and the pressure piece (bottom of nozzle 2A, figs. 1-3) is displaceable relative to the housing (cylindrical portion 1a, figs. 1-3) along a longitudinal axis (as shown in figs. 1-3).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (JP H05-57451-A, referencing the foreign version for drawings and provided English translation for written disclosure, hereinafter Nohara ‘451) in view of Nohara (JP H05-169262-A, referencing the foreign version for drawings and provided English translation for written disclosure, hereinafter Nohara ‘262) and Omote et al. (JP 2010-149145-A, referencing the foreign version for drawings and provided English translation for written disclosure) as applied to claims 13, 16, and 18 above and further in view of Bowers (US-3015022-A).
Regarding claim 19, Nohara ‘451 teaches the invention as described above but does not explicitly disclose wherein the pressure piece is tiltable with respect to the longitudinal axis.
However, in the same field of endeavor of arc spot welding, Bowers teaches wherein the pressure piece (hood 22, fig. 5) is tiltable with respect to the longitudinal axis (construed as the axis of the chuck 17; in fig. 5, the electrode is tilted; “FIG. 5 is a partial vertical section similar to FIG. 1 but showing the parts at an angularly shifted section,” column 2, lines 5-6).
Bowers, figs. 1 and 5

    PNG
    media_image3.png
    560
    336
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    401
    272
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include, angularly shifting the chuck, as taught by Bowers, by using a chuck 17 holding an electrode, as taught by Bowers, in the weld torch 1, as taught by Nohara ‘451, such that when the chuck is shifted, the electrode is gripped, because by using a spring, the chuck can be adjusted to any position to clamp or release the electrode, for the advantages of exactly placing the arc produced from the electrode during the weld period or for replacing the electrode by releasing the chuck (Bowers, column 1, lines 32-44 and column 2, lines 34-40; Bowers teaches “consumable electrodes,” column 1, lines 16-17).
	Regarding claim 20, Nohara ‘451 teaches wherein the pressure piece (bottom of nozzle 2A, fig. 3) has at least one hole (at the bottom, in the middle, Nohara ‘451 shows a hole).  Nohara ‘451 does not explicitly disclose at least one hole for an outflow of gas.
	However, in the same field of endeavor of arc spot welding, Bowers teaches at least one hole (end grooves 24, fig. 5) for an outflow of gas (“provided with end grooves 24 for the restricted outflow of protective gas,” column 2, lines 63-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Nohara ‘451 to include, an outflow of gas, as taught by Bowers, through the hole at the bottom of the nozzle 2A, as taught by Nohara ‘451, in order to provide adequate escape of the gas, such that the gas flow is relatively slow to avoid too rapid of a discharge of ionized gas but is sufficiently rapid to fully protect the weld zone and prevent the entry of air (Bowers, column 2, lines 62-70 and column 3, lines 30-32).
Response to Argument
Applicant's arguments filed 20 July 2022 have been fully considered but are moot because the arguments do not apply to the new rejections of Nohara ‘451 combined with Nohara ‘262.  Applicant’s arguments are focused how the combination of Izutani and Nohara ‘451 is not feasible.  The examiner found this argument persuasive.  As a result, Nohara ‘451 was combined instead with Nohara ‘262 in the present Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al. (US-3133187-A) teach a spring (102) for a welding apparatus (fig. 3).
Schollhammer et al. (US-3392261-A) teach a spring (88) welding gun (fig. 1).
Takagi et al. (US-6943318-B2) teach a plate spring (51) for a welding tip (fig. 7).
Grossauer et al. (US-9902009-B2) teach a compression spring (40) for a welding torch (fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        10/6/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761